     DANIEL MALAKAUSKAS, Cal. Bar. No.:265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Meryl Pomponio
 6
 7
     YASHA RAHIMZADEH, Cal. Bar No.:230487
 8   LAW OFFICE OF YASHA RAHIMZADEH
     980 Ninth Street, 16th Floor
 9   Sacramento, CA 95814
     Tel:916-337-8066/Fax:916-446-7104
10
     yrlaw@attorneynorcal.com
11
     Attorneys for Defendants: SBBB Cars, Inc.,
12   Jadallah Abusneineh, Sina Rohani,
13    and Frank D. Ranells

14
                                 UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16
                                        SACRAMENTO DIVISION
17
18
                                                          Case No.: 2:18-cv-2250-MCE-DB
19 MERYL POMPONIO,
20                         Plaintiff,                     ORDER GRANTING STIPULATED
                                                          DISMISSAL WITH PREJUDICE
21 v.
   SBBB CARS, INC., as an entity and doing
22 business as “Gino Motors”, JADALLAH
23 ABUSNEINEH, as an individual and doing
   business as “Gino Motors”, SINA ROHANI, as
24 an individual and doing business as “Sr Auto
   Sales”, FRANK D. RANELLS, and DOES 1-
25
   50, Inclusive,
26                        Defendants
27
28




                               Order Granting Stipulated Dismissal with Prejudice
                                                                                          1
 1
                                                      ORDER
 2
            Pursuant to the stipulation of the parties, this action is hereby dismissed in its entirety, WITH
 3
     PREJUDICE, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The parties shall bear their
 4
     own costs and attorney fees in connection with the lawsuit and the negotiation and preparation of any
 5
     agreement entered into by such parties, and the Clerk of the Court is directed to close this case.
 6
            IT IS SO ORDERED.
 7
     Dated: September 13, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                 Order Granting Stipulated Dismissal with Prejudice
                                                                                                           2
